Order entered September 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00313-CR

                             CARLA GAY JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-40154-L

                                            ORDER
       Before the Court is appellant’s September 13, 2018 second motion for extension of time

to file her brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 27, 2018. Appellant is cautioned that the failure to file a brief by that date may result

in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b).

       .


                                                      /s/   CRAIG STODDART
                                                            JUSTICE